DENY; and Opinion Filed December 14, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01403-CV

                       IN RE ISRAEL CALLERO MENDEZ, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F10-00914-N

                                MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                Opinion by Justice Lang-Miers
       Before the Court is relator’s petition for writ of mandamus. Relator has not established

his right to mandamus relief.

       In 2008, relator was indicted, convicted, and given a mandatory life sentence without

parole for capital murder in trial court cause number F08-59468. In 2010, relator was indicted

for an aggravated assault allegedly committed during the same 2008 robbery from which his

capital murder conviction arose. The aggravated assault indictment was docketed as cause

number F10-00914. This Court affirmed relator’s capital murder conviction. See Mendez v.

State, 05-10-01461-CR, 2012 WL 1344722, at *1 (Tex. App.—Dallas Apr. 18, 2012, pet. ref’d).

Relator has since filed petitions for writs of habeas corpus in the Texas Court of Criminal

Appeals and the United States District Court for the Northern District of Texas, all of which have

been denied. In this original proceeding relator asks this Court to order the trial court to provide

him with “the papers in cause # F10-00914” in order to show that the aggravated assault

indictment should have been part of the appellate record in the capital murder case.
       The Texas Rules of Appellate Procedure have specific requirements for the form and

contents of a petition for writ of mandamus. TEX. R. APP. P. 52.3. Relator’s petition is not

properly certified and does not include an appendix containing a certified or sworn copy of every

document that is material to his claim for relief. TEX. R. APP. P. 52.3(j),(k), 52.7(a)(1). Because

the mandamus record does not include relator’s pleadings in the trial court, the mandamus record

in this case is insufficient to determine whether relator has filed a pending petition for writ of

habeas corpus and seeks documents in conjunction with a pending petition, or whether relator is

simply seeking documents to prepare for the filing of a future petition for writ of habeas corpus.

This distinction is critical because it determines whether the Court has jurisdiction over the

petition for writ of mandamus. Compare Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex. Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus to vacate judgment of

conviction, court of appeals usurped exclusive authority of court of criminal appeals to grant

post-conviction relief by writ of habeas corpus) with Padieu v. Court of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 118 (Tex. Crim. App. 2013) (orig. proceeding) (absent pending

application for habeas corpus filed under Article 11.07 of the Code of Criminal Procedure,

appellate court has jurisdiction to rule on a mandamus petition requesting access to material that

could be used in future habeas application).

       Because relator has failed to comply with the requirements of rule 52, he has failed to

show he is entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.

TEX. R. APP. P. 52.8.


                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

161403F.P05




                                               –2–